         Case 1:17-cr-00477-PAE Document 112 Filed 08/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       17 Cr. 477 (PAE)
                       -v-
                                                                         ORDER

JASON NISSEN,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Defendant Jason Nissen has moved for reconsideration of the Court’s May 22, 2020

order, Dkt. 107 (“May Op.”) denying his motion for compassionate release from FCI Otisville

pursuant to 18 U.S.C. § 3582(c). See Dkt. 108 (“Def. Mem.”); Dkt. 111 (“Def. Reply”). The

Government opposes the motion. Dkt. 110 (“Gov’t Opp’n”). For the following reasons, the

motion is denied.

       On September 6, 2019, the Court sentenced Nissen to 27 months’ imprisonment for

defrauding at least five victims of more than $70 million in loans that he claimed were being

used to grow his ticket resale business but were in fact used largely to pay down old debt he

could not otherwise afford to service.1 The fraud eventually unraveled, Nissen’s business failed,

and the lenders were left with massive losses. On November 7, 2019, Nissen self-surrendered

and began serving his sentence. He has been incarcerated since that time. Nissen’s estimated

release date is October 7, 2021.




1
 A forensic accounting commissioned by the Court and supervised by the Government
determined that approximately $1 million of this money was used by Nissen for personal
expenses. See Dkt. 76 (“Sentencing Tr.”) at 7.
         Case 1:17-cr-00477-PAE Document 112 Filed 08/31/20 Page 2 of 4




       In resolving Nissen’s motion for compassionate release, the Court expressed skepticism

that—on the record before it—Nissen was “materially more vulnerable to the effects of COVID-19

than an average (non-high-risk) inmate at FCI Otisville.” May Op. at 4. The Court did not

ultimately rely on Nissen’s health in denying his motion, however. Instead, the Court, “assuming

arguendo that Nissen’s medical conditions were sufficient to supply a factual basis for

compassionate release under § 3582(c)(1)(A),” found that “a reduction in his sentence is not

supported by the § 3553(a) factors.” Id. at 5. Calling this “dispositive,” the Court found that

“reducing Nissen’s 27-month sentence to a sentence of less than seven months would yield an

overall sentence that, far from being consistent with the ‘factors set forth in section 3553(a)’ as

§ 3582(c)(1)(A) requires, would be highly inconsistent with those factors.” Id. Specifically, the

Court noted that at sentencing, it had

       imposed a sentence far below the Guidelines range of 97–121 months
       imprisonment. But it was unable to find reasonable a sentence lower than 27
       months, in light of, inter alia, the scale, duration, gravity, and at points
       sophistication of Nissen’s fraud. See [Dkt. 81(“Sentencing Tr.”)] at 55. In light
       of these factors, the Court stated at sentencing, “there is simply some level below
       which a sentence simply cannot go lest it not reflect just punishment.” Id.; see
       also id. at 69–70. The interest in just punishment would be badly disserved by
       cutting Nissen’s sentence for carrying off a $70 million fraud to, as he proposes,
       under a year’s imprisonment.

Id.

       In moving for reconsideration, counsel for Nissen reports that following the Court’s

decision, Nissen in fact contracted COVID-19 at FCI Otisville and thereafter spent 55 days in

quarantine before testing negative for the virus. See generally Def. Mem.; Def. Reply. Nissen

argues that this information both vindicates his claims of being at heightened risk and provides a

basis to reassess the § 3553(a) factors. The Government opposes the motion. It points out that

despite testing positive for COVID-19, Nissen’s BOP medical records reflect that he remained

asymptomatic and therefore did not suffer any heightened effects from the virus, or indeed, any
                                                   2
         Case 1:17-cr-00477-PAE Document 112 Filed 08/31/20 Page 3 of 4




effects at all other than being placed in quarantine. The Government further argues that Nissen

fails to present any information to materially alter the Court’s § 3553(a) analysis of just three

months ago. The Court holds with the Government.

       As noted, the Court based its denial of Nissen’s original compassionate release motion on

its assessment of the § 3553(a) factors. In particular, the Court determined, as it had at

sentencing, that the 27 month sentence imposed—a substantial departure from the Guidelines

range of 97–121 months imprisonment—was the lowest possible sentence that would still reflect

just punishment for an extended, $70 million fraud. Nissen has now served just under 10 months

of his sentence: barely 10% of the recommended Guidelines sentence and just over a third of the

sentence imposed by the Court. While recognizing that Nissen’s 55 asymptomatic days in BOP

quarantine made his conditions of confinement more restrictive than at the times of sentencing or

his initial motion for compassionate release, the Court is unable to conclude that Nissen’s release

at this point can be justified under 18 U.S.C. § 3582(c).2


2
  Nissen’s counsel argues that his time in quarantine was akin to “hard time” and “torture.” The
Court agrees that these conditions of confinement made this portion of his prison sentence more
arduous than could have been anticipated at the time of sentencing. Nissen, however, overstates
his case in likening himself to defendant Roland Martin, a Nine Trey gang member whose prison
sentence, the Court explained at sentencing, was lower than it otherwise would have been on
account of the fact that Martin had been attacked while in pretrial custody, requiring his surgery
and hospitalization. See Def. Reply at 2–3. Without diminishing the isolation and fear that
Nissen surely experienced while in quarantine, Martin’s experience in prison was objectively
more onerous. He was stabbed multiple times by two other inmates, resulting in two collapsed
lungs and a lacerated liver. See 18 Cr. 834, Dkt. 367 at 12–13. While imposing a materially
lower sentence on account of Martin’s having been attacked while in the care and custody of
prison authorities, the Court nevertheless imposed a sentence of 66 months’ imprisonment, id.
at 32–33. Relevant here, the Court this spring denied Martin’s motion for compassionate release,
finding, in part, that “[c]onverting Martin’s sentence to one of home confinement, when he as
served just 16 months of a 66-month term of incarceration, would disserve . . . important
§ 3553(a) factors,” see 18 Cr. 834, Dkt. 465 at 8.

Nissen’s argument that the period of time he spent in quarantine was extreme is likewise
misplaced. Even accepting Nissen’s premise that periods of time in solitary confinement are

                                                  3
         Case 1:17-cr-00477-PAE Document 112 Filed 08/31/20 Page 4 of 4




       Nissen’s motion for reconsideration is therefore denied. The Clerk of Court is

respectfully directed to terminate the motion pending at docket 108.

       SO ORDERED.

                                                            PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 31, 2020
       New York, New York




relatively unusual for white collar defendants, it is far from uncommon in the prison system
generally, and Nissen’s citationless claim that “Jason has spent more time in isolation than any
other prisoner in Otisville and, perhaps, than any other prisoner in the entire United States,”
Def. Mem. at 1 n.1 (emphasis added), is easily refuted. See, e.g., Ass’n of State Corr. Admin’rs
& The Liman Ctr. for Pub. Int. L. at Yale L. Sch., Reforming Restrictive Housing: The 2018
ASCA-Liman Nationwide Survey of Time-in-Cell 14 (2018), https://law.yale.edu/sites/default/
files/area/center/liman/document/asca liman 2018 restrictive housing released oct 2018.pdf
(in a survey of 30 jurisdictions, 45% of prisoners in restrictive housing had been in such housing
for more than 3 months, with 10% in such housing for one to three years, 5% for three to six
years, and 5%—representing nearly 2,000 individuals—in such housing for more than six years).

                                                4
